Citation Nr: 0906974	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a service connection for a right hand 
disability.

2.  Entitlement to service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1967 to June 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In February 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record. 

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently shown to have a right hand 
disability.


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2005 
and May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for a right hand disability.  Service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic disorder during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran has not been scheduled for a 
VA examination specifically to determine whether his claimed 
right hand disability is related to service.  Pursuant to 
38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  

There is no evidence of a current disability involving the 
Veteran's right hand.  The Veteran's service treatment 
records do show that in January 1970 the Veteran was treated 
for a small puncture wound to the right thumb.  Service 
treatment records also show that in June 1970 the Veteran was 
treated for abrasions to his right hand subsequent to a 
motorcycle accident.  The hand was cleaned and bandaged and 
no further complaints or treatment was noted during the 
remainder of service.  The Veteran's February 1971 separation 
examination did not indicate any complaints or diagnosis 
related to the right hand.  Additionally, there are no post-
service treatment records indicating that the Veteran 
currently suffers from a right hand disability. 

During his hearing before the undersigned Veterans Law Judge 
the Veteran stated that his right hand did not give him any 
problems after service and that it healed well.  He also 
noted that he was not currently having any problems with his 
right hand. 

A claimant is responsible for supporting a claim for benefits 
under law administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating 
both the presence of the claimed conditions and a nexus or 
relationship between those conditions and service.  The 
Veteran has presented no corroborating medical evidence 
supporting his claim for a right hand disability.  The 
Veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 
Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for a 
right hand disability.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a right hand disability is denied.


REMAND

The Veteran also contends that he is entitled to service 
connection for a right leg disability.  

The Veteran's service treatment records reflect that the 
Veteran injured himself during a motorcycle accident in June 
1970.  While service treatment records indicate that the 
veteran's injuries were to his right hand and left leg the 
Veteran contends that this was an oversight on the part of 
the examiner.  The Veteran believes that his right leg was 
also injured in that incident and that his current right knee 
condition is causally linked to that episode.  Private 
treatment records from several years after service do show a 
diagnosis of a right knee disability.

To date, the Veteran has not undergone a comprehensive VA 
examination regarding his right leg disability.  There is no 
opinion on record sufficient to adjudicate the issue before 
the Board, i.e. whether the condition for which the Veteran 
seeks service connection at least as likely as not began 
during service or is related to service.  As such, a 
comprehensive VA examination and opinion is required in this 
case.  Assistance by the VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his right knee disability 
since DATE.  If the Veteran indicates that 
he has received any pertinent treatment, 
the RO/AMC should obtain and associate 
those records with the claims file. 

2.  The RO/AMC should make arrangements to 
afford the Veteran an orthopedic 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner.  All indicated tests should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that any right knee 
disability had its onset during service or 
is related to any incident of service.  
The rationale for all opinions expressed 
should be set forth.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


